Citation Nr: 0411619	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by joint pain.

2.  Whether new and material evidence has been received to 
reopen a claim for a disability manifested by rashes.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for variously diagnosed 
psychiatric disabilities to include post-traumatic stress 
disorder (PTSD) and an anxiety disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.

5.  Entitlement to a rating in excess of 10 percent for 
headaches.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to August 
1990, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming which granted service connection for 
irritable bowel syndrome and assigned a 10 percent rating; 
continued a rating of 10 percent for headaches; declined to 
reopen claims for service connection for a disability 
manifested by rashes, a disability manifested by joint pain, 
and anxiety disorder; and reopened and denied a claim for 
service connection for PTSD.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
variously diagnosed psychiatric disabilities to include PTSD 
and an anxiety disorder are the subject of a remand section 
of this decision.

In response to the veteran's request, a videoconference 
hearing before the Board was scheduled for January 5, 2004.  
The veteran failed to appear. 




FINDINGS OF FACT

1. Throughout the appellate period, irritable bowel syndrome 
has been manifested by watery bowelmovements 3-4 times a week 
and 1-3 episodes of cramping each day; severe diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, has not been shown. 
2.  The veteran has had complaints of headaches 4-5 times per 
week with nausea and aura, requiring medication for relief.

3.  An October 1997 rating decision denied service connection 
for disabilities claimed as joint pain and rashes, as 
undiagnosed illnesses. The veteran did not perfect an appeal 
of the denials.

4.  Evidence added to the record subsequent to the October 
1997 rating decision shows that the veteran has an 
undiagnosed illness manifested by pain between the shoulder 
blades.

5.  The additional evidence relating to the claim of service 
connection for rashes as an undiagnosed illness that was 
received into the record after the October 1997 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 3.102, 4.114, 
Diagnostic Code 7319 (2003). 

2.  A 30 percent rating is warranted for headaches from 
August 10, 1998.   38 U.S.C.A. §§ 1155, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.159 3.102, 4.124a, Diagnostic Code 8100 
(2003).
 
3.  New and material evidence has been received to reopen a 
claim for service 
connection for a disability manifested as joint pain. 
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2003). 

4.  Service connection for an undiagnosed illness manifested 
by pain between the shoulder blades is warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.317 (2003). 

5.  No new and material evidence has been received to reopen 
a claim for service connection for a disability manifested by 
rashes.  38 U.S.C.A. §§ 5103A, 5104, 5107, 5108; 38 C.F.R. §§ 
3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  These regulatory provisions merely 
implement the VCAA and do not provide any additional rights.  
In general, where the record demonstrates that the statutory 
mandates are satisfied, the regulatory provisions likewise 
are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In an April 2002 VCAA Notice letter, the RO notified the 
claimant of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the claimant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio, supra. 

The VCAA notice letter that was provided to the appellant 
contains the "fourth element."   The letter specifically 
asks the veteran if there is any additional information or 
evidence that he thinks will support the claim.  It offers to 
assist in obtaining that information or evidence.  It also 
asks the veteran to tell VA if there is no additional 
evidence.  See Pelegrini, supra.  Moreover, the December 2002 
Rating Decision, the June 2003 Statement of the Case (SOC) 
and the August 2003 Supplemental Statement of the Case (SSOC) 
discuss in specificity the evidence considered with respect 
to the veteran's claims and the evidence needed to support 
those claims.  

In light of the foregoing, the Board finds that the April 
2002 VCAA Notice Letter, the December 2002 rating decision, 
the June 2003 SOC, and the August 2003 SSOC comply with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a substantially complete application was 
received in February 2002.  The VCAA notice letter was sent 
in April 2002.  The initial unfavorable AOJ decision with 
respect to any of the veteran's claims came in December 2002.  
Accordingly, the Board finds that the timing of the notice 
complies with the timing requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.


Factual Background

The veteran served on active duty from May 1990 to August 
1990 and from November 1990 to June 1991.  The last tour of 
active duty included participation in the Persian Gulf War.

An October 1997 rating decision granted service connection 
for headaches due to an undiagnosed illness with an 
evaluation of 10 percent.  Claims for service connection for 
joint pain due to an undiagnosed illness, irritable bowel 
syndrome due to an undiagnosed illness, rashes due to an 
undiagnosed illness, a nervous condition due to an 
undiagnosed illness, and PTSD were denied.

The evidence of record at the time of the 1997 rating 
decision included service medical records, which do not 
reflect that any of the claimed disabilities were incurred in 
service.  A VA medical examination report dated March 1995 
ruled out neuropsychological problems and found no 
significant stressors.  A VA medical examination report dated 
June 1995 concluded the veteran's reported symptoms were 
consistent with a mild case of PTSD.  A VA medical 
examination report dated March 1997 diagnosed PTSD secondary 
to dystymia, and diagnosed headaches, consistent with 
tension, based on the veteran's reported 2-3 headaches per 
week for the last 3-4 years, at times associated with nausea.  

A report from Wilford Hall USAF Medical Center for the period 
November 1994 - December 1994 diagnosed irritable bowel 
syndrome, a generalized anxiety disorder and mixed headaches.  
Clinical notes from a private physician covering the period 
February 1988 to November 1989 indicated recurring problems 
with right elbow pain.  A Persian Gulf War registry 
examination dated August 1993 found multiple joint pains.  A 
statement from the veteran dated October 1995 provided a 
history of his involvement in the Gulf War.  A statement from 
the veteran's wife dated October 1995 confirmed the veteran 
had sores, rashes, and diarrhea when he returned from the 
Gulf.

The additional pertinent evidence of record since the 1997 
rating decision includes a March 1999 statement from the 
veteran that summed up his attempts to obtain benefits but 
did not provide any information that could lead to additional 
evidence in support of his claims.  

VA outpatient treatment reports from the Oklahoma City VA 
Medical Center (VAMC) for the period January 1996 - August 
1998 reflect an increase in the number of complaints of  
headaches and in their intensity, and increasing pain in the 
veteran's shoulders.   VA outpatient treatment reports from 
Sheridan VAMC / Riverton Community Based Outpatient Clinic 
for the period May 2000 - July 2001 provide no new 
information on any of the claimed disabilities.  

VA outpatient treatment reports from Sheridan VAMC / Riverton 
Community Based Outpatient Clinic / Downtown for the period 
October 2000 - July 2003 indicate the veteran's weight was 
steady, and that he had loose stools within a few minutes 
after a meal with occasional cramping, no nausea and no 
vomiting, and include a colonoscopy report that showed 
diverticulosis and IBS.  A statement from the veteran 
received in May 2002 with an attached form reiterates 
previously known unit information in connection with the 
veteran's PTSD claim.  A VA medical examination report dated 
August 10, 1998 reflects the veteran reports his headaches 
now occur every day, last 3-4 hours and he get sick and feels 
nauseous approximately once out of every 3-4 headaches.  

A VA medical examination report dated May 17, 2000 reflects 
continuing problems with headaches, including vomiting.  A VA 
medical examination report dated June 18, 2002 with an 
attached addendum dated June 25, 2002, confirmed the severity 
of the headaches with nausea and aura (precursor to a 
paroxysmal attack), diagnosed anxiety disorder and irritable 
bowel syndrome with watery bowel movements 3-4 times per week 
and 1-3 cramping episodes per day, and noted increased pain 
between the shoulder blades that is burning and numbing and 
causes the veteran to lose 30-40 percent of his functioning 
when it flares up.

The appellant was scheduled to appear for a Board hearing in 
December January 2004. However, he failed to report for this 
hearing and provided no explanation for his failure to 
report. His hearing request, therefore, is deemed withdrawn. 
38 C.F.R. § 20.702(d) (2002).

Claims for Increased Rating 

     Legal Criteria
     
Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994). Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited. 38 C.F.R. 
4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. 4.7.

Irritable bowel syndrome is rated under diagnostic code 7319.  
A severe condition, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress is rated at 30 percent.  A moderate condition, with 
frequent episodes is rated at 10 percent.  A mild condition, 
with disturbances of bowel function with occasional episodes 
of abdominal distress is rated at 0 percent.  

Headaches are rated under diagnostic code 8100.  With very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability, it is rated at 
50 percent.  With characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months it is rated at 30 percent.  With characteristic 
prostrating attacks averaging one in 2 months over the last 
several months it is rated at 10 percent.  Less frequent 
attacks are rated at 0 percent.

Disability evaluations that were assigned following the grant 
of service connection must be distinguished from those in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection. The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that, in the latter instance, evidence of the 
present level of the disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994)).

However, as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

     Analysis

	Irritable Bowel Syndrome

A December 2002 rating decision granted service connection 
for irritable bowel syndrome with a rating of 10 percent.  
The grant was based on a June VA medical examination report 
showing watery bowel movements 3-4 times per week and 1-3 
cramping episodes per day.  

To meet the criteria for a severe condition with a 30 percent 
rating would require a showing of diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  This is has not been shown at any time 
since the date of the claim. As the criteria for a different 
rating have not been met at any time since the date of the 
claim, no staged rating analysis is required and an increased 
rating for irritable bowel syndrome must be denied. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.159 3.102, 4.71a, Diagnostic Code 7319.


	Headaches

An October 1997 rating decision granted service connection 
for headaches with a rating of 10 percent.   The grant was 
based on a VA medical examination report of March 1997 that 
noted headaches 2-3 times per week for the previous 3-4 
years, at times associated with nausea.  

A VA medical examination report dated in August 1998 reported 
that the headaches were occurring every day, lasting 3-4 
hours and that the veteran was getting sick and feeling 
nauseous approximately once out of every 3-4 headaches.  A VA 
medical examination report dated in May 2000 reflected 
continuing problems with headaches, including vomiting. It 
was thought the headaches were stress-tension in nature with 
a vascular component. Mild tricyclic antidepressant 
medication was recommended. A VA medical examination report 
dated in  June 2002 confirmed complaints of headaches 4-5 
times per week with nausea and aura (precursor to a 
paroxysmal attack).

Clearly, the severity of the veteran's headaches has worsened 
since the original rating of 10 percent assigned at the time 
service connection was granted. 

While the 10 percent initial evaluation appears appropriate 
on the evidence of record at that time, the severity of the 
veteran's headaches now more nearly approximate the criteria 
for a 30 percent evaluation.  When there is a question as to 
which of two evaluations to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.   38 
C.F.R. 4.7. Very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are not demonstrated by the record. 
Accordingly, an increased rating of 30 percent and no more 
for headaches is warranted. The benefit of the doubt is 
resolved in the veteran's favor to the extent indicated. 
38 U.S.C.A. §§ 1155, 5103A, and 5107; 38 C.F.R. §§ 3.159 
3.102, 4.124a, Diagnostic Code 8100.



New and Material Evidence to Reopen Claims for Service 
Connection

     Legal Criteria 

In general, applicable laws and regulations state that 
service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. 
§ 3.303 (2003).

For the showing of chronic disease in service, a combination 
of manifestations sufficient to identify the disease entity 
is required, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established, there is no requirement 
of an evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The Persian Gulf War Veterans' Act was enacted by Congress to 
relax the evidentiary burden with respect to claims based 
upon service during the Persian Gulf War. As such, it 
authorizes VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117 (West 2002).

38 C.F.R. § 3.317:

(a)	(1) Except as provided in paragraph (c) of this 
section, VA will pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

(2) (i) For purposes of this section, a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following):

(A)	An undiagnosed illness;
	
(B)	The following medically unexplained 
chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1)	Chronic fatigue syndrome;
	
(2)	Fibromyalgia;
	
(3)	Irritable bowel syndrome; or
	
(4)	Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or

(A)	Any diagnosed illness that the 
Secretary determines in regulations prescribed 
under 38 U.S.C. 1117(d) warrants a presumption 
of service connection.

		(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

(3) For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

(4) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.

(6) A disability referred to in this section shall 
be considered service connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to:

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain 
(5) Joint pain
(6) Neurologic signs and symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory 
system (upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss
(13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.   


VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R.  
3.156.

VCAA specifically states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f). 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, taken by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).






      Analysis

	Rashes

In October 1997, service connection for rashes as an 
undiagnosed illness was denied on the basis that there was a 
clinical diagnosis of seborrheic 
keratosis/dermatofibroma/epidural inclusion cyst/cutaneous 
horns, not shown to be incurred in or caused by the veteran's 
period of military service. A December 2002 rating decision 
denied a request to reopen a claim for a disability 
manifested by rashes.  Outpatient treatment reports do not 
reflect treatment for the previously diagnosed condition.  A 
VA medical examination did not note any change in the 
condition since the last examination.  There were no signs or 
symptoms of an undiagnosed illness.  The evidence received 
since the October 1997 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, and thus cannot be considered 
new and material to reopen the claim. 38 U.S.C.A. §§ 5103A, 
5104, 5107, 5108; 38 C.F.R. §§ 3.156, 3.159.


Joint Pain

In October 1997, service connection for joint pain an 
undiagnosed illness was denied on the basis that this 
condition has been attributed to chondromalacia/bursitis, not 
shown to be incurred in or caused by the veteran's period of 
military service. A December 2002 rating decision denied a 
request to reopen a claim for a disability manifested by 
joint pain.  However, a June 2002 VA medical examination 
reports a burning and numbing pain between the shoulder 
blades that causes the veteran to lose 30 - 40 percent of his 
functioning.  That evidence was not previously before agency 
decision makers and is, therefore, new.  That evidence 
relates to an unestablished fact necessary to substantiate 
the claim and is, therefore, material.  Accordingly, the 
claim is reopened.  A review of the evidence indicates that 
no satisfactory explanation has been identified for the 
veteran's ongoing complaints of joint pain between the 
shoulders. As the veteran served in the Persian Gulf and is 
shown to have a chronic disability manifested by shoulder 
joint pain due to an undiagnosed illness, service connection 
is warranted for such disability. Accordingly, the claim for 
service connection for an undiagnosed disability manifested 
by joint pain is reopened and service connection is granted. 
The benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 1110, 1117, 5103A, 5107, 5108; 38 C.F.R. §§ 
3.156, 3.159, 3.317. 



ORDER

The request to reopen the claim for service connection for a 
disability manifested as rashes is denied.

The request to reopen the claim for service connection for a 
disability manifested as joint pain is granted.

Service connection for an undiagnosed illness manifested by 
pain between the shoulder blades is granted.

A initial rating in excess of 10 percent for irritable bowel 
syndrome is denied.

A rating of 30 percent for headaches is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. Id. 

The veteran is a Gulf War veteran who allegedly engaged in 
combat.  

The December 2002 rating decision denied a request to reopen 
the claim for service connection for an undiagnosed condition 
of anxiety disorder as it had been diagnosed and there is no 
evidence of record showing the condition was incurred in or 
caused by military service.  That same rating decision 
reopened the claim for PTSD and denied it, as the examiner's 
diagnosis was anxiety disorder, not otherwise specified.

A 1994 Wilford Hall USAF Medical Center report diagnosed a 
generalized anxiety disorder.  A March 1995 VA medical 
examination ruled out neuropsychological problems and found 
no significant stressors.  There are two VA medical 
examinations of record that diagnose PTSD; in June 1995 and 
March 1997.  A June 2002 VA medical examination diagnosed 
anxiety disorder.

In view of the incomplete development of these variously 
diagnosed psychiatric disabilities and the conflict in the 
evidence that is of record, a remand is warranted.  

1. Inform the appellant that VA intends 
to prepare a summary of his claimed 
stressors, based on his statements and 
other evidence currently associated with 
the claims file. Afford the appellant a 
reasonable period within which, if he 
chooses, he may amplify his stressor 
statement.

2. Upon receipt of a statement from the 
appellant, or following the expiration 
of the reasonable period outlined in 
paragraph (1), the RO is to review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents. Send this 
summary, and all supporting documents 
regarding the appellant's claimed 
stressor(s), to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197. 
Ask USASCRUR to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein, 
and, if unable to provide such 
information, to identify the agency or 
department that could provide such 
information. Conduct follow-up inquiries 
accordingly.

3. Following the above, make a specific 
determination, based on the complete 
record, with respect to (a) whether the 
appellant engaged in combat with the 
enemy, and (b) whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.

4. If the record establishes the 
existence of a stressor or stressors, 
then specify what stressor or stressors 
in are established by the record.  Then 
arrange for the appellant to be afforded 
an examination by a VA psychiatrist who 
has not previously examined him, to 
determine the diagnoses of all 
psychiatric disorders that are present. 
Specify for the examiner the stressor or 
stressors that have been determined to 
be established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service. The examination report should 
reflect a review of all pertinent 
material in the claims folder.


	If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
established by the record. 

Should an anxiety disorder or other 
acquired psychiatric disorder be 
diagnosed, the examiner should express 
an opinion as to the likelihood that 
this condition(s) had its onset in or is 
otherwise related to the veteran's 
period of military service.

The rationale for any opinion should be 
set forth in a report of examination 
associated with the claims file. Make 
available to the examiner the entire 
claims file and a copy of this REMAND in 
conjunction with the examination.

5. Review the record and ensure that all 
the above 6 actions are completed. When 
satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, readjudicate (a) whether new 
and material evidence has been submitted 
to reopen the claim for anxiety disorder 
and, if so, entitlement to service 
connection for an anxiety disorder and 
(b) entitlement to service connection 
for PTSD. 

6.  If the benefits sought remain in 
whole or in part denied, furnish the 
appellant and his representative copies 
of a supplemental statement of the case. 
Thereafter, return the claim to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran need take no action until he is so informed. The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns. No inference as to the 
ultimate disposition of these claims should be made.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



